UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6754


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EON DAVID,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:95-cr-00206-JAB-3)


Submitted:    June 25, 2009                     Decided:    July 9, 2009


Before TRAXLER,     Chief   Judge,   and   MICHAEL   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Eon David, Appellant Pro Se. Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eon David appeals the district court’s order denying

his 18 U.S.C. § 3582(c) (2006) motion for a sentence reduction.

David    contends    the    district       court          erred      by    considering         his

post-sentencing actions, rather than considering the facts as

they    existed    at    the    time      of       his    original         sentencing.          In

determining       whether      to    reduce         a     defendant’s          sentence,      the

district court must consider the factors set forth in 18 U.S.C.

§ 3553(a) (2006) and the impact on public safety if the sentence

is reduced.       U.S. Sentencing Guidelines Manual (USSG) § 1B1.10

cmt. n.1(B)(i), (ii) (2008).                   The court also may consider the

defendant’s       post-sentencing          conduct.                 USSG       § 1B1.10       cmt.

n.1(B)(iii).       Accordingly, the district court’s consideration of

David’s post-sentencing conduct and the impact on public safety

of reducing David’s sentence was entirely proper.

            Accordingly,        we     affirm           the   district         court’s     order

denying relief.         United States v. David, No. 2:95-cr-00206-JAB-3

(M.D.N.C. Apr. 6, 2009).              In light of this disposition, we deny

as   moot   David’s      motion      to   expedite            the    disposition         of    his

appeal.     We dispense with oral argument because the facts and

legal    contentions      are       adequately           presented        in   the    materials

before    the   court    and    argument           would      not    aid       the   decisional

process.

                                                                                       AFFIRMED

                                               2